Title: To Thomas Jefferson from Robert Leslie, 13 February 1803
From: Leslie, Robert
To: Jefferson, Thomas


          
            Sir
            Philada Feby 13th 1803
          
          your favour of the 27th ult was duly received, I Should have acknoledged the recipt imediately, but wished at the same time, to make as near an estimate of the expence as my knoledge of the subject would permit, I know nothing of the situation of the place but what I see in Mr Latrobes report, and as it is impossible to form a corect opinion of a piece of ground from a printed discreption my Ideas of it may be but imperfect, as to the machanical parts, I consider myself in some measure able to form an opinion from experience, having since my return from england, superentended two buildings, tho of a privet nature, and not on so large a scale as the Pennsylvania Bank, or Philada water works, has served to give me a perfect, knoledge of the expence of both Wood and Stone work, in every form that can be required for Dry Docks. and after a deliberate and careful investigation of the subject am confirmed in my first opinion, that less than one half of the sum reported by Mr L will be sufficent to compleat the work. 
          In your letter to me you say you presume I do not wish to make a secret of the particular defect I suppose to exist &c. I certainly did not. I never had, nor never shall have, any secret in the arts, or any machanical subject, that I would not gladly communicate to you, the information you ware pleased to ask for, I took the liberty of forwarding Pr Post on the 26th which was the day before your letter was wrote, 
          The drawing and description was done in great hast, and so imperfect that I fear it will hardly give a clear Idea of what I wish, but if from what you see, you can form such an opinion as to say wheather in its present form, or by any alteration or improvements, it can be made to answer I shall be extreamly gratifyed, if it should in no way meet your aprobation, I shall not feel myself disappointed as I know I am as likely to be mistaken in my opinion as others. but wheather your opinion should be in favour or aganst the plan, I shall be extreamly gratifyed to have a line on the subject when you are perfectly at leasure, as I think it a subject of the utmost consequence to the United States, and if my first plan is defective I should wish to turn my attention to another. and if favoured with your assistence, I have no doubt but a plan can be formed that will answer every wished for purpose, and at very moderate expence, 
          I was much surprised to find in the debates of congress, that a lerned gentleman, should express his doubts wheather Timber that had been once wet through for any length of time, would ever be perfectly dryed agane. the opinion and practice of ship Builders in I belive all parts of the world, is, that Timber seasons and drys much better after laying a long time under water, the timber intended for the ships of War to be built in this City is now under water. and as for the fears of foul air having a bad effect in a dry Dock, thay are eaqually groundless as the air may be kept as pure in a Dry Dock as in the open field. every other objection that has been offered may be easely set a side by a candid inspection of the true operations of nature, 
          I did intend to have viseted your City during this session of Congress, but have now give it up, as I am engaged in makeing arangements for quiting the Clock & watch business, I am compelled to do it, on account of having lost the use of my left hand, by a Rhumatic complaint in the wrist and sholder. and as I have been in the same situation every winter for the last four years, I have little hopes of ever getting the better of it, I am tharefore no longer able to do any thing at the mechanical parts of the business, and before I went to england I experienced too much of the evil of imploying Apprentices and journimen, to have recource to it agane, one strikeing proof of it, came within your knoledge, and which hurt my feeling more than all the rest. it was the employing the man who made your large Clock, and the small one intended for you (and who by you letter of last spring I find was knave enough to charge both you and my Partner for doing the same work.) as both of those Clocks ware made on a plan different from the common, and neither of them answerd, it must have been natural for you to suppose the defect lay in the construction, which was not the case, as I have since had several made on the same plan which answers every purpose wished for. These circumstances with a veriety of simuler ones, have long ago convinced me of the impossiblity of extending the working part of the Clock & Watch business to any degree in this Country at present, and as for the selling imported articles in that line, it is not worth attending to, as I am certain thare is not one man in that line, that has sold in Philada during the last twelve months, half as much as would pay his house rent. my situation may tharefore be described in few words. Viz. A man with a Wife and five Children to mentain, with one hand, and one head, neither of them worth much. the head stuffed full of what he once thought usefull knoledge, colected in various places, and at great expence, dureing the last fifteen years, but which is now of so little value that it would not purches a Beef stake, or a loaf of Bread, in the Market,
          Notwithstanding the above is a true picture of my present situation I do not despair but I shall spend the remainder of my days more hapy than those that are past. in your notes, you say, Farmers are the only hapy people, and I intend to try to get a little farm in some agreable neighbourhood whare I can live without want of the common necessarys of life, I want no more,
          I am quite ashamed to trouble you with so much scribleing, but if you will pander me this time, I will not trouble you agane, unless the situation of the Country should call your attention to Ship Building, if that should hapen, I am afrade I should be tempted to trouble you with some observations on that art, as it has been one of my hobby horses ever since I was five years of age
          I am with respect your very humble Servt
          
            Robert Leslie
          
        